                                          Case 5:14-cv-03892-BLF Document 115 Filed 09/10/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MARLA MARIE DAVIS,                                   Case No. 14-cv-03892-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING DEFENDANTS'
                                   9              v.                                          MOTION TO DISMISS WITHOUT
                                                                                              PREJUDICE
                                  10     MANDARICH LAW GROUP, et al.,
                                                                                              [Re: ECF No. 110]
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction.

                                  14   ECF No. 110 (“Mot.”). Defendants argue that the Court lacks subject matter jurisdiction because

                                  15   Plaintiff lacks Article III standing to sue for a mere violation of state procedural law in federal

                                  16   court. Id. at 4-10. Plaintiff responded but did not expressly oppose dismissal. ECF No. 111 at 3-

                                  17   4 (“Resp.”). The Court finds this motion suitable for disposition without oral argument and

                                  18   VACATES the hearing set for September 30, 2021. Civil L.R. 7-1(b). For the following reasons,

                                  19   the Court GRANTS the Motion to Dismiss WITHOUT PREJUDICE.

                                  20          To establish constitutional standing, “a plaintiff must show (1) it has suffered an ‘injury in

                                  21   fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

                                  22   hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is

                                  23   likely, as opposed to merely speculative, that the injury will be redressed by a favorable decision.”

                                  24   Friends of the Earth v. Laidlaw Envtl. Servs., 528 U.S. 167, 180-81 (2000). A plaintiff does not

                                  25   “automatically satisf[y] the injury-in-fact requirement whenever a statute grants a person a

                                  26   statutory right and purports to authorize that person to sue to vindicate that right.” Spokeo v.

                                  27   Robbins, 136 S. Ct. 1540, 1545 (2016). “[U]nder Article III, an injury in law is not an injury in

                                  28   fact. Only those plaintiffs who have been concretely harmed by a defendant’s statutory violation
                                          Case 5:14-cv-03892-BLF Document 115 Filed 09/10/21 Page 2 of 2




                                   1   may sue that private defendant over that violation in federal court.” TransUnion LLC v. Ramirez,

                                   2   141 S. Ct. 2190, 2205 (2021).

                                   3          These principles preclude Article III standing for Plaintiff. Plaintiff alleges that her injury

                                   4   flows from a procedural violation of California Code of Civil Procedure § 98, ECF No. 108 ¶¶ 34-

                                   5   36, but fails to cite any authority holding that a state procedural violation alone can confer Article

                                   6   III standing for an FDCPA claim under either Spokeo or TransUnion. As the Court outlined in its

                                   7   order granting the previous motion to dismiss, multiple courts have concluded that post-Spokeo,

                                   8   state procedural injury by itself is insufficient to confer Article III standing to assert an FDCPA

                                   9   claim. See, e.g., Lyshe v. Levy, 854 F.3d 855, 859 (6th Cir. 2017) (“[T]he procedural violation

                                  10   alleged here—a violation of a state law procedure not required under [the] FDCPA—is not the

                                  11   type contemplated by Spokeo.”); Kramer v. Ray Klein, No. 3:17-cv-00496-SB, 2019 WL 7756339,

                                  12   at *3 (D. Or. Dec. 10, 2019) (violation of state statutory requirement “does not, standing alone,
Northern District of California
 United States District Court




                                  13   create Article III standing”).

                                  14          Plaintiff appears to concede this point, lamenting that it is “unlikely” that cases finding

                                  15   Article III standing in FDCPA suits asserting only violations of state procedural law survive

                                  16   Spokeo and TransUnion. See Resp. at 4. Instead, Plaintiff says that any dismissal should be

                                  17   without prejudice to allow Plaintiff to potentially file in state court. Id. Defendants acknowledge

                                  18   that dismissal without prejudice is proper. See ECF No. 112 at 3 (quoting Hampton v. Pac. Mgmt.

                                  19   Co. LLC, 869 F.3d 844, 846 (9th Cir. 2017) (“Dismissals for lack of subject matter jurisdiction . . .

                                  20   must be without prejudice, because a lack of jurisdiction deprives the dismissing court of any

                                  21   power to adjudicate the merits of the case.”)). The Court agrees that dismissal without prejudice is

                                  22   the proper course.

                                  23          For those reasons, Defendants’ Motion to Dismiss is GRANTED. Plaintiff’s Complaint is

                                  24   DISMISSED WITHOUT PREJUDICE.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 10, 2021

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                          2
